Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
22, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 22, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00542-CV
____________
 
IN RE EAST TENNESSEE NATURAL GAS
COMPANY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On June 11, 2004, relator filed a petition for
writ of mandamus in this Court.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator complained of the trial court=s denial of its motion to compel
arbitration with a non-signatory to an arbitration agreement. 




Mandamus is an extraordinary remedy that will issue only to
correct a clear abuse of discretion or the violation of a legal duty when there
is no adequate remedy at law.  In re
Masonite Corp., 997 S.W.2d 194, 197 (Tex. 1999).  In determining whether there has been a clear
abuse of discretion justifying mandamus relief, the reviewing court must
consider whether the trial court=s ruling was one compelled by the
facts and circumstances or was arbitrary, unreasonable, or reached without
reference to any guiding rules or principles.  
Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 918 (Tex.
1985);  Downer v. Aquamarine Operators,
Inc., 701 S.W.2d 238, 241‑42 (Tex. 1985).  Several legal theories have been recognized
as bases for binding a non‑signatory to an arbitration agreement:  1) incorporation by reference; 2) assumption;
3) agency; 4) veil‑piercing/alter ego; 
5) estoppel;  and 6) third‑party
beneficiary.  Meyer v. WMCO‑GP,
L.L.C., 126 S.W.3d 313, 316 n.2 (Tex. App.CBeaumont 2004, pet. filed). A[A] litigant who sues based on a
contract subjects himself or herself to the contract=s terms.@ 
In re FirstMerit Bank, N.A., 52 S.W.3d 749, 755 (Tex. 2001).
Relator has failed to establish an abuse of discretion.  We deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed July 22, 2004.
Panel consists of
Justices Yates, Anderson, and Hudson.